DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 3/24/21, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 16, the prior art of record does not teach or suggest a liquid crystal display comprising a first substrate; a gate line provided in a first direction on the first substrate; a data line provided in a second direction that is perpendicular to the first direction; a pixel electrode comprising a first sub-pixel electrode and a second sub-pixel electrode that are separated from each other by the gate line; a sub-spacer overlapping the data line and provided in a bar shape extending in the second direction; wherein the sub-spacer includes a separation region, wherein the sub-spacer continuously extends in the second direction along the first sub-pixel electrode and overlaps the gate line, wherein the sub-spacer is discontinued by the separation region, and wherein a ratio of a first length of the separation region in the second direction with respect to a second length of the pixel electrode in the second direction is 5% to 25%, in combination with the remaining features recited in the claim.
The prior art of Kim (US 2016/0013250 A1 of record) discloses a liquid crystal display comprising a first substrate; a gate line provided in a first direction on the first substrate; a data line provided in a second direction that is perpendicular to the first direction; a pixel electrode comprising a first sub-pixel electrode and a second sub-pixel electrode; a sub-spacer overlapping the data line and provided in a bar shape extending in the second direction; wherein the sub-spacer includes a separation region, wherein the sub-spacer is discontinued by the separation region (Kim, Figure 2). Kim fails to disclose that the sub-spacer continuously extends in the second direction along the first sub-pixel electrode and overlaps the gate line, wherein the sub-spacer is discontinued by the separation region, and wherein a ratio of a first length of the separation region in the second direction with respect to a second length of the pixel electrode in the second direction is 5% to 25%. The prior art of Kawata (US 2019/0033628 A1 of record) discloses a similar liquid crystal display device where the sub-spacer overlaps the gate line. However, Kawata also fails to disclose a particular ratio between the separation region length and the pixel electrode length. Kawata fails to disclose that the sub-spacer extends along the first sub-pixel electrode as well. The prior art of Xia (US 20190094596 A1 of record) discloses a ratio between spacer occupation and pixel region occupation as being roughly 10%. However, Xia does not explicitly disclose a ratio of a first length of the separation region in the second direction with respect to a second length of the pixel electrode in the second direction is 5% to 25%. Xia also does not disclose that the sub-spacer continuously extends in the second direction along the first sub-pixel electrode.
Therefore, Claims 1 and 16 are allowed. Claims 2-15 and 17-20 are allowed by virtue of their dependence on allowed claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871